Name: Council Decision (CFSP) 2016/220 of 15 February 2016 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2016-02-17

 17.2.2016 EN Official Journal of the European Union L 40/11 COUNCIL DECISION (CFSP) 2016/220 of 15 February 2016 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP (1). (2) The Council has carried out a review of Decision 2011/101/CFSP, taking into account political developments in Zimbabwe. (3) The restrictive measures should be extended until 20 February 2017. (4) The restrictive measures should be maintained for seven persons and one entity set out in Annex I to Decision 2011/101/CFSP. The suspension of the restrictive measures should be renewed for the five persons listed in Annex II to Decision 2011/101/CFSP. (5) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is amended as follows: (1) Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2017. 3. The measures referred to in Article 4(1) and Article 5(1) and (2), in so far as they apply to persons listed in Annex II, shall be suspended until 20 February 2017. The suspension shall be reviewed every three months. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. (2) Annex I is replaced by the text appearing in Annex I to this Decision. (3) Annex II is replaced by the text appearing in Annex II to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 February 2016. For the Council The President F. MOGHERINI (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX I ANNEX I PERSONS AND ENTITIES REFERRED TO IN ARTICLES 4 AND 5 I. Persons Name (and any aliases) Identifying information Grounds for designation 1. Mugabe, Robert Gabriel President, born 21.2.1924 Passport AD001095 Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 2. Mugabe, Grace Born 23.7.1965 Passport AD001159 ID 63-646650Q70 Associated with the ZANU-PF (Zimbabwe African National Union  Patriotic Front) faction of the government. Took over the Iron Mask Estate in 2002; alleged to illicitly derive large profits from diamond mining. 3. Bonyongwe, Happyton Mabhuya Director-General Central Intelligence Organisation, born 6.11.1960 Passport: AD002214 ID: 63-374707A13 Senior security figure with a close association with the ZANU-PF faction of the government and complicit in forming or directing repressive state policy. Accused of being responsible for kidnapping, torturing and killing MDC activists in June 2008. 4. Chihuri, Augustine Police Commissioner, born 10.3.1953 Passport AD000206 ID 68-034196M68 Senior police officer and member of the Joint Operational Command, closely associated with the repressive policies of ZANU-PF. Publicly confessed to support ZANU-PF in contravention of the Police Act. In June 2009 ordered the police to drop all cases related to murders committed to the run-up to the June 2008 Presidential election. 5. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 Passport AD000263 ID 63-327568M80 Member of Joint Operational Command and complicit in forming or directing repressive state policy. Used army for farm takeovers. During 2008 elections was a prime architect of the violence associated with the process of the Presidential run-off. 6. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema Air Marshal (Air Force), born 1.11.1955 ID 29-098876M18 Senior military officer and member of ZANU-PF Joint Operational Command and complicit in forming or directing oppressive state policy. Involved in political violence, including during the 2008 election in Mashonaland West and in Chiadzwa. 7. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 or 24.12.1954 ID 63-357671H26 Senior army figure with ties to the Government and complicit in forming or directing oppressive state policy. II. Entities Name Identifying information Grounds for designation 1. Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe. Associated with the Ministry of Defence and the ZANU-PF faction of Government. ANNEX II ANNEX II PERSONS REFERRED TO IN ARTICLE 10(3) Persons Name (and any aliases) 1. Bonyongwe, Happyton Mabhuya 2. Chihuri, Augustine 3. Chiwenga, Constantine 4. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema 5. Sibanda, Phillip Valerio (a.k.a. Valentine).